Citation Nr: 1436677	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  13-02 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability evaluation (or rating) in excess of 30 percent for a service-connected ischemic heart disease (IHD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.J. Tracy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The June 2011 rating decision, in pertinent part, granted service connection for IHD, assigning a 30 percent initial disability evaluation effective August 31, 2010.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  For the initial rating period from August 31, 2010 to March 1, 2012, the IHD has been manifested by a metabolic equivalent (METs) level higher than 10, evidence of cardiac hypertrophy or dilatation, a left ventricular ejection fraction greater than 50 percent, and no episodes of acute congestive heart failure.

2.  For the initial rating period from March 1, 2012 to May 30, 2013, the IHD has been manifested by a METs level of between 3 and 5, symptoms of fatigue, the necessity of continuous medication, and no episodes of acute congestive heart failure.  

3.  For the initial rating period from May 30, 2013, forward, the IHD has been manifested by a METs level of between 5 and 7, no evidence of cardiac hypertrophy or dilation, an aortic valve replacement and mitral valve repair which may affect the METS level, the necessity of continuous medication, and no episodes of acute congestive heart failure.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 percent for IHD are not met or more nearly approximated for the initial rating period from August 31, 2010 to March 1, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 60 percent for IHD are met for the initial rating period from March 1, 2012 to May 30, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2013).

3.  The criteria for a disability rating higher than 30 percent for IHD are not met or more nearly approximated for the initial rating period from May 30, 2013, forward.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) included providing notice of: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a May 2011 notice letter sent prior to the June 2011 rating decision, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim for service connection for IHD, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Concerning an appeal for a higher initial rating, because the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the Court have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA treatment records, private treatment records, a May 2013 VA examination, a June 2013 VA examination addendum, and the Veteran's statements.  

The Board finds that the May and June 2013 VA examination and addendum are adequate with regard to the appeal for an initial higher rating for IHD.  In the May and June 2013 VA examination and addendum, the VA examiner reviewed the Veteran's medical history and complaints, and made clinical observations and findings regarding the severity of the disability.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the appeal.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,       1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found. Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue as an appeal for higher evaluations of the original awards.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. Id.

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales, 218 F.3d at 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

IHD Initial Rating Analysis

The Veteran contends that a March 2012 medical test demonstrates that his service-connected IHD is more severe than the currently rated (30 percent), and that a rating higher than 30 percent is warranted. 

The Veteran's IHD was initially rated under 38 C.F.R. § 4.104, Diagnostic Code 7005, as 30 percent disabling.  Diagnostic Code 7005, for arteriosclerotic heart disease, provides a rating of 10 percent when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, with evidence of a requirement for continuous medication. 

A rating of 30 percent is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, with evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.

A rating of 60 percent is assigned with more than one episode of acute congestive heart failure in the past year; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A rating of 100 percent is assigned for chronic congestive heart failure; or when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2). 

The Board finds that since the level of impairment resulting from the IHD had increased significantly (as demonstrated by the March 2012 private examination) followed by a decrease of impairment (as demonstrated by the May 2013 VA examination) during the pendency of this appeal, staged ratings are warranted.  The Board has determined that the record supports staged ratings of not higher than 30 percent for the period from August 31, 2010 to March 1, 2012; 60 percent from March 1, 2012 to May 30, 2013; and no higher than 30 percent from May 30, 2013, forward.

After a review of all the evidence, the Board finds that for the initial rating period from August 31, 2010 to March 1, 2012, the IHD has been manifested by a METs level higher than 10, evidence of cardiac hypertrophy or dilation, a left ventricular ejection fraction greater than 50 percent, and no episodes of acute congestive heart failure.  The May 2011 VA questionnaire for IHD submitted by the Veteran's private treating physician demonstrated that the level of METs was 10.2, evidence of cardiac hypertrophy or dilation, the left ventricular ejection fraction was 71 percent, and that there was no history of congestive heart failure.  The November 2011 private examination demonstrated that the left ventricular ejection fraction was estimated between 59 and 73 percent and the December 2011 private examination provided an estimated left ventricular ejection fraction of 65 percent.  Thus, for the initial rating period prior from August 31, 2010 to March 1, 2012, the IHD most nearly approximated the criteria for 30 percent under Diagnostic Code 7005.  38 C.F.R. § 4.104.  

The Board next finds that, for the initial rating period from March 1, 2012 to May 30, 2013, the IHD has been manifested by a METs level of between 3 and 5, symptoms of fatigue, the necessity of continuous medication, and no episodes of acute congestive heart failure.  On March 1, 2012, the Veteran underwent a private medical examination, which demonstrated that the level of IHD impairment had increased.  The March 2012 private examination revealed a METs level of 4.6 with symptoms of fatigue, the necessity of continuous medication, and that the Veteran had no history of congestive heart failure.  There was no notation regarding the left ventricular ejection fraction.  Thus, resolving reasonable doubt in the Veteran's favor, starting from the date of the March 1, 2012 examination, the level the Veteran's impairment most nearly approximated the criteria for 60 percent under Diagnostic Code 7005 where the recorded METs level between 3 and 5 results in fatigue.  38 C.F.R. § 4.104.  However, on May 30, 2013, the Veteran underwent a VA examination which demonstrated that the level of IHD impairment had decreased.  The May 2013 VA examination revealed that the level of METs was 7.3, an aortic valve replacement and mitral valve repair which may affect the METs level, and the Veteran required continuous medication for his condition.  There was no history of congestive heart failure.  There was no notation regarding the left ventricular ejection fraction.  Thus, although from March 1, 2012 the level the Veteran's impairment most nearly approximated the criteria for 60 percent under Diagnostic Code 7005, this 60 percent staged period ends on May 30, 2013.  

The Board further finds that for the initial rating period from May 30, 2013, forward, the IHD has been manifested by a METs level of between 5 and 7, no evidence of cardiac hypertrophy or dilation, an aortic valve replacement and mitral valve repair which may reduce the METS level, the necessity of continuous medication, and no episodes of acute congestive heart failure.  In the May 2013 VA examination, the VA examiner stated that the Veteran has an aortic valve replacement and mitral valve repair which may reduce the METS level.  Thus, from May 30, 2013, forward, the level the Veteran's impairment does not meet or more nearly approximate the criteria for a 60 percent rating under Diagnostic Code 7005; instead, the evidence shows disability that more nearly approximate 30 percent under Diagnostic Code 7005.  38 C.F.R. § 4.104. 

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the increased rating claim.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis in the present case, the Board finds that the symptomatology and impairment caused by the Veteran's IHD, METs, related medication, and fatigue, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for cardiovascular disorders specifically provide for disability ratings based on a combination of reported symptoms and clinical findings.  

In this case, considering the lay and medical evidence, the Veteran's IHD is manifested by fatigue, the need for medication, and a reduction in the METs level.  These symptoms are part of or like or similar to symptoms listed under the schedular rating criteria at 38 C.F.R. § 4.104.  According to the May 2013 VA examination report, it was noted that the Veteran's IHD interfered with the Veteran's ability to perform strenuous physical labor.  The schedular rating criteria specifically address the Veteran's cardiovascular symptomatology, including the use of medication, fatigue, level of METs, percentage of ejection fraction, limitations of physical activity and limitations on strenuous activity.  As noted above, the schedular rating criteria explain that METs measure the energy expended and oxygen required by an individual.  38 C.F.R. § 4.104, Note (2).  Additionally, the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is also accounted for by the schedular rating criteria.  Id.  Based on the foregoing, referral for an extraschedular evaluation is not warranted.

Finally, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The May 2013 VA examination report noted that the Veteran's was not able to perform strenuous physical labor; however, in the May 2011 VA questionnaire, the Veteran's private physician indicated that the Veterans' IHD did not impact his ability to work and the Veteran has not suggested that the inability to perform strenuous physical labor impacts his ability to work.  As the issue of individual unemployability due to service-connected disabilities is not reasonably raised by the record, it is not part of the rating appeal.


ORDER

An initial rating for IHD in excess of 30 percent for the period from August 31, 2010 to March 1, 2012 is denied; an initial rating of 60 percent, but no higher, from March 1, 2012 to May 30, 2013 is granted; and, an initial rating in excess of 30 percent for the period from May 30, 2013, forward, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


